DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as a continuation of U.S. Patent No. 11,145,848, filed June 6, 2019 which is a continuation of U.S. Patent No. 10,374,254, filed June 24, 2016 which claims benefit to U.S Provisional Application Serial No. 62/240,576, filed October 13, 2015 and U.S Provisional Application Serial No. 62/184,028, filed June 24, 2015.  All of these applications have been considered for examination purposes.
Information Disclosure Statement
The information disclosure statements filed November 23, 2021; January 4, 2022 and March 8, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Drawings
The drawings received September 2, 2021 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: Applicant is suggested to include reference to the aforementioned U.S. patents identified above for priority. Appropriate correction is required.
The specification received September 2, 2021 has been reviewed for examination purposes.
Claim Interpretation
Note that according to claims 180-200, the claims recite that v, w and y are rational numbers from 0 to 1, which is interpreted to include both 0 and 1 as 0 and 1 are both rational numbers.  Thus any combination of Li2S, P2S5 and/or LiX can read on the scope of the inorganic material of the claims.
	It is noted that the claims are recited to include an array of optional limitations (“optionally”) and such limitations are not required by the broadest claimed invention but are only optional and thus not necessarily accorded patentable weight in the prior art rejections of record.
Claim Objections
Claims 180-200 are objected to because of the following informalities:  
Claims 184-189 and 195-196 are suggested to be restructured to present each alternative and/or optional limitation therein on separate indented lines in the claim so as to clearly indicated the alternatives set forth in these claims.  For example, in claim 184, the claim could be better presented as:
“The electrolyte of claim 180, wherein:
the organic material is polymerized around the inorganic material;
the organic material is entangled with the inorganic material; or
the organic material is entangled with a surface species which is present on the inorganic material.”
Claims 180 and 199 both appear to inadvertently recite chlorine as “CI” (both C and I being capitalized as the I in CI seems to be the same letter as I in the same claims).  All dependent claims are objected for the same reasons.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 195-196 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 195 recites that the organic material is selected from a preformed polymer, monomer of a polymer, an oligomer, and combinations thereof.  Later in the same claim (last 6 lines of claim 195), the claim recites:

    PNG
    media_image1.png
    222
    839
    media_image1.png
    Greyscale

After the first wherein clause above, the claim requires that the electrolyte is prepared by mixing a preformed polymer or mixing a monomer or monomer blend.  The claim requires selection of either the preformed polymer or monomer which is not in agreement with the start of claim 195 which recites a genus that includes an oligomer (an oligomer being understood to be an intermediate between a monomer and a polymer) which is then excluded from the limitations of the end of claim 195 which appear to require selection of either the preformed polymer or mixing a monomer/monomer blend.  Clarification is respectfully requested.
Claim 196 is dependent upon claim 195 and rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 180-188 and 190-198 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,373,254. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 180, U.S. Patent No. 10,373,254 claims an electrolyte comprising an inorganic material embedded in an organic material (see claim 1, ll. 1-3); wherein: the inorganic material comprises particles of inorganic material which form a percolation network for lithium ion conduction through the electrolyte (see claim 1, ll. 1-4); the organic material has a lithium conductivity of less than 10-8 S/cm at 80°C, wherein the inorganic material comprises necked-particles of inorganic material (see claim 1, ll. 1-6), the inorganic material is a solid state electrolyte, and wherein the solid state electrolyte is vLi2S+wP2S5+yLiX, wherein X is selected from CI, I, or Br; and coefficients v, w, and y are rational numbers from 0 to 1 (see claim 16).
As to instant claim 181, U.S. Patent No. 10,373,254 claims the electrolyte has a fracture strength of greater than 5 MPa and less than 250 MPa (see claim 2).
As to instant claim 182, U.S. Patent No. 10,373,254 claims the organic material is molded around the inorganic material (see claim 3).
As to instant claim 183, U.S. Patent No. 10,373,254 claims the organic material comprises a functional group selected from a carboxylic acid, an ester, an amide, an amine, a silane, sulfonic acid, a phosphate, a phosphine oxide, a phosphoric acid, an alkoxide, a nitrile, a thioether, thiol, and combinations thereof, or wherein the organic material has polar functional groups (see claim 5).
As to instant claim 184, U.S. Patent No. 10,373,254 claims the organic material is polymerized around the inorganic material; wherein the organic material is entangled with the inorganic material; or wherein the organic material is entangled with a surface species which is present on the inorganic material (see claim 3).
As to instant claim 185, U.S. Patent No. 10,373,254 claims the organic material is a polymer; optionally wherein one or more component of the organic material is a polymer selected from the group consisting of polyolefins, natural rubbers, synthetic rubbers, polybutadiene, polyisoprene, epoxidized natural rubber, polyisobutylene, polypropylene, polypropylene oxide, polyacrylates, polymethacrylates, polyesters, polyvinyl esters, polyurethanes, styrenic polymers, epoxy resins, epoxy polymers, poly(bisphenol A-co-epichlorohydrin), vinyl polymers, polyvinyl halides, polyvinyl alcohol, polyethyleneimine, poly(maleic anhydride), silicone polymers, siloxane polymers, polyacrylonitrile, polyacrylamide, polychloroprene, polyvinylidene fluoride, polyvinyl pyrrolidone, polyepichlorohydrin, and blends or copolymers thereof; or wherein the polymer is preformed and selected from the group consisting of polypropylene, polyethylene, polybutadiene, polyisoprene, epoxidized natural rubber, poly(butadiene-co-acrylonitrile), polyethyleneimine, polydimethylsiloxane, and poly(ethylene-co-vinyl acetate); and wherein the molecular weight of the polymer is optionally greater than 50,000 g/mol (see claims 19 and 20).
As to instant claim 186, U.S. Patent No. 10,373,254 claims the organic material comprises one or more polymerizable or crosslinkable members selected from the group consisting of vinyl esters, acrylates, methacrylates, styrenic monomers, vinyl-functionalized oligomers of polybutadiene, vinyl-functionalized oligomers of polysiloxanes, and mixtures thereof; wherein the organic material comprises one or more crosslinkable members selected from the group consisting of diglycidyl ethers, epoxy resins, polyamines, and mixtures thereof; wherein the organic material comprises one or more polymerizable monomers selected from the group consisting of vinyl esters, acrylates, methacrylates, styrenic monomers; wherein the organic material comprises one or more crosslinkable members selected from the group consisting of diglycidyl ethers, triglycidyl ethers, epoxy resins, polyamines; or wherein the organic material comprises one or more crosslinkable oligomers selected from the group consisting of vinyl-functionalized oligomers of polybutadiene, polysiloxanes, and mixtures thereof (see claim 21).
As to instant claim 187, U.S. Patent No. 10,373,254 claims the organic material comprises an epoxy resin; or where the organic material comprises an epoxy polymer precursor selected from the group consisting of bisphenol A diglycidyl ether (DGEBA), poly(bisphenol A-co-epichlorohydrin) glycidyl end-capped polymers, diethylenetriamine (DETA) and derivatives thereof, tetraethylenepentamine and derivatives thereof, polyethyleneimine, carboxyl-terminated poly(butadiene-co-acrylonitrile), amine-terminated poly(butadiene-co-acrylonitrile), poly(propylene glycol) diglycidyl ether, poly(propylene glycol) bis(2-aminopropyl ether), and combinations thereof; and optionally wherein the organic material comprises an epoxy polymer precursor selected from the group consisting of bisphenol A diglycidyl ether (DGEBA), poly(bisphenol A-co-epichlorohydrin) glycidyl end-capped polymers, diethylenetriamine (DETA) and derivatives thereof, tetraethylenepentamine and derivatives thereof, polyethyleneimine, and combinations thereof (see claims 27-29).
	As to instant claim 188, U.S. Patent No. 10,373,254 claims the organic material comprises an epoxy polymer of bisphenol A diglycidyl ether (DGEBA), diethylenetriamine (DETA), and amine- terminated poly(butadiene-co-acrylonitrile); where the organic material comprises an epoxy polymer of bisphenol A diglycidyl ether (DGEBA), diethylenetriamine (DETA), and poly(propylene glycol) bis(2-aminopropyl! ether); where the organic material comprises a polymer of bisphenol A diglycidyl ether (DGEBA) and poly(propylene glycol) bis(2- aminopropyl ether); or where the organic material comprises a polymer of bisphenol A diglycidyl ether and diethylenetriamine (DETA); wherein the poly(propylene glycol) bis(2- aminopropyl ether) optionally has a molecular weight (g/mol) of about 100 to 50,000 (see claims 29-30).
As to instant claim 190, U.S. Patent No. 10,373,254 claims the electrolyte is directly in contact with a gel electrolyte (see claim 40).
	As to instant claim 191, U.S. Patent No. 10,373,254 claim the electrolyte has a total area-specific resistance (ASR) of between 0 and 100 Q-cm2 at 45 °C (see claim 33).
As to instant claim 192, U.S. Patent No. 10,373,254 claims the electrolyte comprises an inorganic material and an organic material in a weight ratio of (inorganic material):(organic material) from 1:1 to 99:1 (see claim 34).
	As to instant claim 193, U.S. Patent No. 10,373,254 claims the organic material is a polymerizable or cross-linkable monomer (see claim 21).
	As to instant claim 194, U.S. Patent No. 10,373,254 claims an electrochemical device comprising an electrolyte of claim 180 (see claim 41).
	As to instant claim 195, U.S. Patent No. 10,373,254 claims the organic material is selected from a preformed polymer, a monomer of a polymer, an oligomer, and combinations thereof, wherein the organic material comprises the particular structures therein; and wherein the electrolyte is prepared by mixing a preformed polymer with the inorganic material, wherein the preformed polymer is optionally cured or crosslinked after mixing with the inorganic material; or wherein the electrolyte is prepared by mixing a polymerizable or crosslinkable monomer or monomer blend with the inorganic material, and polymerizing or crosslinking the monomer(s) to form a polymeric organic material in-situ (see claims 27 and 29).
As to instant claim 196, U.S. Patent No. 10,373,254 claims the preformed polymer is selected from the group consisting of polyolefins, natural rubbers, synthetic rubbers, polybutadiene, polyisoprene, epoxidized natural rubber, polyisobutylene, polypropylene oxide, polyacrylates, polymethacrylates, polyesters, polyvinyl esters, polyurethanes, styrenic polymers, epoxy resins, epoxy polymers, poly(bisphenol A-co-epichlorohydrin), vinyl polymers, polyvinyl halides, polyvinyl alcohol, polyethyleneimine, poly(maleic anhydride), silicone polymers, siloxane polymers, polyacrylonitrile, polyacrylamide, polychloroprene, polyvinylidene fluoride, polyvinyl pyrrolidone, polyepichlorohydrin, and blends or copolymers thereof; or wherein the polymerizing or crosslinking monomer is selected from the group consisting of vinyl esters, acrylates, methacrylates, styrenic monomers, diglycidyl ethers, epoxy resins, polyamines, and vinyl-functionalized oligomers of polybutadiene, polysiloxanes, and mixtures thereof (see claim 19).
	As to instant claim 197, U.S. Patent No. 10,373,254 claims the electrolyte has a fracture strength of 25 MPa to 75 MPa (see claim 32).
	As to instant claim 198, U.S. Patent No. 10,373,254 claims the electrolyte has a fracture strength of 0.1 MPa to 200 MPa (see claims 2 and 44).
Claims 180-200 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21  of U.S. Patent No. 11,145,898. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claim 180, U.S. Patent No. 11,145,898 claims an electrolyte comprising an inorganic material embedded in an organic material (see claim 1, ll. 1-2); wherein: the inorganic material comprises particles of inorganic material which form a percolation network for lithium ion conduction through the electrolyte (see claim 1, ll. 1-5); the organic material has a lithium conductivity of less than 10-8 S/cm at 80°C, wherein the inorganic material comprises necked-particles of inorganic material (see claim 1, ll. 1-8), the inorganic material is a solid state electrolyte, and wherein the solid state electrolyte is vLi2S+wP2S5+yLiX, wherein X is selected from CI, I, or Br; and coefficients v, w, and y are rational numbers from 0 to 1 (see claim 1).
As to instant claim 181, U.S. Patent No. 11,145,898 claims the electrolyte has a fracture strength of greater than 5 MPa and less than 250 MPa (see claim 2).
As to instant claim 182, U.S. Patent No. 11,145,898 claims the organic material is molded around the inorganic material (see claim 3).
As to instant claim 183, U.S. Patent No. 11,145,898 claims the organic material comprises a functional group selected from a carboxylic acid, an ester, an amide, an amine, a silane, sulfonic acid, a phosphate, a phosphine oxide, a phosphoric acid, an alkoxide, a nitrile, a thioether, thiol, and combinations thereof, or wherein the organic material has polar functional groups (see claim 4).
As to instant claim 184, U.S. Patent No. 11,145,898 claims the organic material is polymerized around the inorganic material; wherein the organic material is entangled with the inorganic material; or wherein the organic material is entangled with a surface species which is present on the inorganic material (see claim 5).
As to instant claim 185, U.S. Patent No. 11,145,898 claims the organic material is a polymer; optionally wherein one or more component of the organic material is a polymer selected from the group consisting of polyolefins, natural rubbers, synthetic rubbers, polybutadiene, polyisoprene, epoxidized natural rubber, polyisobutylene, polypropylene, polypropylene oxide, polyacrylates, polymethacrylates, polyesters, polyvinyl esters, polyurethanes, styrenic polymers, epoxy resins, epoxy polymers, poly(bisphenol A-co-epichlorohydrin), vinyl polymers, polyvinyl halides, polyvinyl alcohol, polyethyleneimine, poly(maleic anhydride), silicone polymers, siloxane polymers, polyacrylonitrile, polyacrylamide, polychloroprene, polyvinylidene fluoride, polyvinyl pyrrolidone, polyepichlorohydrin, and blends or copolymers thereof; or wherein the polymer is preformed and selected from the group consisting of polypropylene, polyethylene, polybutadiene, polyisoprene, epoxidized natural rubber, poly(butadiene-co-acrylonitrile), polyethyleneimine, polydimethylsiloxane, and poly(ethylene-co-vinyl acetate); and wherein the molecular weight of the polymer is optionally greater than 50,000 g/mol (see claims 6).
As to instant claim 186, U.S. Patent No. 11,145,898 claims the organic material comprises one or more polymerizable or crosslinkable members selected from the group consisting of vinyl esters, acrylates, methacrylates, styrenic monomers, vinyl-functionalized oligomers of polybutadiene, vinyl-functionalized oligomers of polysiloxanes, and mixtures thereof; wherein the organic material comprises one or more crosslinkable members selected from the group consisting of diglycidyl ethers, epoxy resins, polyamines, and mixtures thereof; wherein the organic material comprises one or more polymerizable monomers selected from the group consisting of vinyl esters, acrylates, methacrylates, styrenic monomers; wherein the organic material comprises one or more crosslinkable members selected from the group consisting of diglycidyl ethers, triglycidyl ethers, epoxy resins, polyamines; or wherein the organic material comprises one or more crosslinkable oligomers selected from the group consisting of vinyl-functionalized oligomers of polybutadiene, polysiloxanes, and mixtures thereof (see claim 7).
As to instant claim 187, U.S. Patent No. 11,145,898 claims the organic material comprises an epoxy resin; or where the organic material comprises an epoxy polymer precursor selected from the group consisting of bisphenol A diglycidyl ether (DGEBA), poly(bisphenol A-co-epichlorohydrin) glycidyl end-capped polymers, diethylenetriamine (DETA) and derivatives thereof, tetraethylenepentamine and derivatives thereof, polyethyleneimine, carboxyl-terminated poly(butadiene-co-acrylonitrile), amine-terminated poly(butadiene-co-acrylonitrile), poly(propylene glycol) diglycidyl ether, poly(propylene glycol) bis(2-aminopropyl ether), and combinations thereof; and optionally wherein the organic material comprises an epoxy polymer precursor selected from the group consisting of bisphenol A diglycidyl ether (DGEBA), poly(bisphenol A-co-epichlorohydrin) glycidyl end-capped polymers, diethylenetriamine (DETA) and derivatives thereof, tetraethylenepentamine and derivatives thereof, polyethyleneimine, and combinations thereof (see claim 8).
	As to instant claim 188, U.S. Patent No. 11,145,898 claims the organic material comprises an epoxy polymer of bisphenol A diglycidyl ether (DGEBA), diethylenetriamine (DETA), and amine- terminated poly(butadiene-co-acrylonitrile); where the organic material comprises an epoxy polymer of bisphenol A diglycidyl ether (DGEBA), diethylenetriamine (DETA), and poly(propylene glycol) bis(2-aminopropyl! ether); where the organic material comprises a polymer of bisphenol A diglycidyl ether (DGEBA) and poly(propylene glycol) bis(2- aminopropyl ether); or where the organic material comprises a polymer of bisphenol A diglycidyl ether and diethylenetriamine (DETA); wherein the poly(propylene glycol) bis(2- aminopropyl ether) optionally has a molecular weight (g/mol) of about 100 to 50,000 (see claim 9).
As to instant claim 189, U.S. Patent No. 11,145,898 claims the inorganic material has a silane attached to its surface, wherein the silane is selected from trichlorosilanes, trimethoxysilanes, and triethoxysilanes; wherein the trichlorosilane is 3-methacryloxypropyltrichlorosilane; wherein the trimethoxysilane is 3-acryloxypropyltrichlorosilane; or wherein the trimethoxysilane is 7- octenyltrimethoxysilane (see claim 10).
As to instant claim 190, U.S. Patent No. 11,145,898 claims the electrolyte is directly in contact with a gel electrolyte (see claim 11).
	As to instant claim 191, U.S. Patent No. 11,145,898 claim the electrolyte has a total area-specific resistance (ASR) of between 0 and 100 Q-cm2 at 45 °C (see claim 12).
As to instant claim 192, U.S. Patent No. 11,145,898 claims the electrolyte comprises an inorganic material and an organic material in a weight ratio of (inorganic material):(organic material) from 1:1 to 99:1 (see claim 13).
	As to instant claim 193, U.S. Patent No. 11,145,898 claims the organic material is a polymerizable or cross-linkable monomer (see claim 14).
	As to instant claim 194, U.S. Patent No. 11,145,898 claims an electrochemical device comprising an electrolyte of claim 180 (see claim 15).
	As to instant claim 195, U.S. Patent No. 11,145,898 claims the organic material is selected from a preformed polymer, a monomer of a polymer, an oligomer, and combinations thereof, wherein the organic material comprises the particular structures therein; and wherein the electrolyte is prepared by mixing a preformed polymer with the inorganic material, wherein the preformed polymer is optionally cured or crosslinked after mixing with the inorganic material; or wherein the electrolyte is prepared by mixing a polymerizable or crosslinkable monomer or monomer blend with the inorganic material, and polymerizing or crosslinking the monomer(s) to form a polymeric organic material in-situ (see claim 16).
As to instant claim 196, U.S. Patent No. 11,145,898 claims the preformed polymer is selected from the group consisting of polyolefins, natural rubbers, synthetic rubbers, polybutadiene, polyisoprene, epoxidized natural rubber, polyisobutylene, polypropylene oxide, polyacrylates, polymethacrylates, polyesters, polyvinyl esters, polyurethanes, styrenic polymers, epoxy resins, epoxy polymers, poly(bisphenol A-co-epichlorohydrin), vinyl polymers, polyvinyl halides, polyvinyl alcohol, polyethyleneimine, poly(maleic anhydride), silicone polymers, siloxane polymers, polyacrylonitrile, polyacrylamide, polychloroprene, polyvinylidene fluoride, polyvinyl pyrrolidone, polyepichlorohydrin, and blends or copolymers thereof; or wherein the polymerizing or crosslinking monomer is selected from the group consisting of vinyl esters, acrylates, methacrylates, styrenic monomers, diglycidyl ethers, epoxy resins, polyamines, and vinyl-functionalized oligomers of polybutadiene, polysiloxanes, and mixtures thereof (see claim 17).
	As to instant claim 197, U.S. Patent No. 11,145,898 claims the electrolyte has a fracture strength of 25 MPa to 75 MPa (see claim 18).
	As to instant claim 198, U.S. Patent No. 11,145,898 claims the electrolyte has a fracture strength of 0.1 MPa to 200 MPa (see claim 19).
	As to instant claim 199, U.S. Patent No. 11,145,898 claims a method comprising: providing an inorganic material, wherein the inorganic material is a solid state electrolyte selected from vLi2S+wP2S5+yLiX, wherein X is selected from CI, I, or Br; and coefficients v, w, and y are rational numbers from 0 to 1; providing an organic material having a lithium conductivity of less than 10-8 S/cm at 80°C; mixing the inorganic and organic material to form a mixture; casting the mixture; and polymerizing the organic material; wherein the method optionally comprises adding a polymer binder;
wherein the electrolyte comprises an inorganic material embedded in an organic material; wherein the inorganic material comprises particles of inorganic material which
form a percolation network for lithium ion conduction through the electrolyte; and wherein the inorganic material comprises necked-particles of inorganic material (see claim 20).
	As to instant claim 200, U.S. Patent No. 11,145,898 claims heating the mixture at the same temperature (see claim 21).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 180, 182, 184-185, 192 and 194 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senga et al. (U.S. Patent Application No. 2010/0151335).
	As to claim 180, Senga discloses an electrolyte comprising an inorganic material 11 embedded in an organic material 12 (see Figs. 1a-1c); wherein: the inorganic material comprises particles of inorganic material which form a percolation network for lithium ion conduction through the electrolyte (see Figs. 1a-1c) and the inorganic material comprises necked-particles of inorganic material (see Figs. 2-3 as the particles therein are face sharing, edge sharing, corner sharing or otherwise bonded together), the inorganic material is a solid state electrolyte, and wherein the solid state electrolyte is vLi2S+wP2S5+yLiX, wherein X is selected from CI, I, or Br; and coefficients v, w, and y are rational numbers from 0 to 1 (paras. [0009]-[0014]; [0021]; [0023]; [0027] and examples).
	Regarding the organic material having a lithium conductivity of less than 10-8 S/cm at 80°C (claim 180), Senga teaches that the organic material comprises an array of organic materials (paras. [0043]-[0045]) including polypropylene, polysiloxanes, PVDF, PTFE, silicone and other low lithium ion conducting materials which would exhibit the same relatively low ionic conductivity as claimed.
	As to claim 182, the organic material 12 is molded around the inorganic material 11/11’ (Fig. 1C, for example).
	As to claim 184, in one preferred embodiment, the organic material is fibrous polytetrafluoroethylene (para. [0045]) or other nonwoven organic fabrics (para. [0047]) which provides for entanglement between the inorganic material and organic fibrous material.
	As to claim 185, Senga teaches that the organic material comprises an array of polymer materials (paras. [0043]-[0045]) including polypropylene, polysiloxanes, PVDF, PTFE, etc.
	As to claim 192, Senga teaches that the weight ratio of binder to inorganic material is 1-20% binder to 80-99% inorganic material (see paras. [0010], [0011], [0021]).
	As to claim 194, the electrolytes of Senga are employed in a battery which is an electrochemical device (paras. [0001] and [0083]-[0087]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 181, 186-188, 193 and 195-198 are rejected under 35 U.S.C. 103 as being unpatentable over Senga et al. (U.S. Patent Application No. 2010/0151335) as applied to claim 180 above, and further in view of Ciocanel et al. (WO 2013/158910A2) and Bauer et al. (U.S. Patent No. 4,654,279).
As to claims 186-188, Senga does not teach of the organic material comprising a crosslinkable epoxy resin (claims 186-188, ,193, 195-196).
Ciocanel teaches of a solid electrolyte comprising a crosslinkable polymer matrix including an epoxy (para. 24) with an inorganic material (ionizable lithium salt – paras. 42, 77) embedded in a polymer matrix (examples). The organic material is a crosslinkable polymer, such as an epoxy and various amine cross linkers and amine derivatives (paras. 24-38 as applied to claims 186-188, 193 and 195-196).  
The organic material is a crosslinkable polymer, such as an epoxy and various amine cross linkers and amine derivatives (paras. 24-38).  The solid polymer electrolyte employs the same types of epoxy polymers, bisphenol A diglycidyl ethers (para. 24) in combination with various amine crosslinking agents including derivatives of diethylenetriamine and tetraethylenepentamine (other noted amines such as in claim 18 of Ciocanel, applied to claims 187-188).  Bisphenol A diglycidyl ethers have the same general composition as the second formula of claim 195 and certain species of claim 196 (diglycidyl ether, epoxy resins) and the lithium inorganic salt, and monomer/polymers are mixed and polymerized/cross-linked to form the material in-situ.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Senga to select the organic material to be an epoxy as taught by Ciocanel since it would have provided a solid ion conducting membrane having improved mechanical properties such as modulus of elasticity and ultimate strength.
As to claims 181, 197 and 198, Senga does not teach of the particular fracture strength recited therein.
Ciocanel teaches of a solid electrolyte comprising a crosslinkable polymer matrix including an epoxy (para. 24) with an inorganic material (ionizable lithium salt – paras. 42, 77) embedded in a polymer matrix (examples). The organic material is a crosslinkable polymer, such as an epoxy and various amine cross linkers and amine derivatives (paras. 24-38).  
The organic material is a crosslinkable polymer, such as an epoxy and various amine cross linkers and amine derivatives (paras. 24-38).  The solid polymer electrolyte employs the same types of epoxy polymers, bisphenol A diglycidyl ethers (para. 24) in combination with various amine crosslinking agents.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Senga to select the organic material to be an epoxy as taught by Ciocanel since it would have provided a solid ion conducting membrane having improved mechanical properties such as modulus of elasticity and ultimate strength.
Bauer teaches of inorganic/organic electrolyte membranes having a modulus of elasticity 2.5x109 dynes/cm (250 MPa) and shows a plot of modulus relative to the amount of epoxy which drops an order of 10 for epoxy contents around 20% epoxy, thus falling below 250MPa and within the range of 25-75 (Fig. 1 as applied to claims 181, 197 and 198).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte membrane of modified Senga to exhibit a modulus of elasticity (fracture strength) as taught by Bauer since it would have provided a membrane having sufficient mechanical and elastic properties.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 190 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Senga et al. (U.S. Patent Application No. 2010/0151335) as applied to claim 180 above, and further in view of Lee et al. (U.S. Patent Application No. 2013/0108934) and Zaghib et al. (U.S. Patent Application No. 2014/0023940) and Halalay et al. (U.S. Patent Application No. 2013/0052509).
Senga does not teach of the electrolyte therein in contact with a further gel electrolyte, the combination would have further been obvious to one of ordinary skill in the art.
Providing a mixture of electrolytes including a solid electrolyte in combination with a contacting gel electrolyte is not a novel contribution to the art.  Lee teaches that it is well known to provide composite electrolyte systems wherein a solid electrolyte layer 26 is provided in direct contact to a non-solid electrolyte layer 21 (Fig. 2).  The second electrolyte may be a liquid (para. 14) but is not limited thereto.
Thus the concept of providing a solid electrolyte in contact with a gel electrolyte was conventionally known in the art as discussed above (see Zaghib, para. 25 ).  Gel based electrolytes have known advantages over liquid electrolytes including prevention of particle settling, suitable ionic conductivity, thickness uniformity and particle distribution uniformity, minimal electrolyte run-out, etc., (see Halalay, paras. 17-19).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Senga to be combination of a solid electrolyte layer and non-solid electrolyte layer as taught by Lee since it would have provided the synergistic advantages of both types of electrolyte systems including high ion conductivity and superior mechanical and electrical properties.  It would have further been obvious to modify the non-solid electrolyte of Lee to be a gel electrolyte as taught by Zaghib and Halalay to provide a non-solid electrolyte having known advantages over liquid electrolytes such as the prevention of particle settling, suitable ionic conductivity, thickness uniformity and particle distribution uniformity, minimal electrolyte run-out, etc.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 190 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Senga et al. (U.S. Patent Application No. 2010/0151335) as applied to claim 180 above, and further in view of Saimen et al. (U.S. Patent Application No. 2013/0230778).
Senga does not teach of the electrolyte therein in contact with a further gel electrolyte, the combination would have further been obvious to one of ordinary skill in the art.
Providing a mixture of electrolytes including a solid electrolyte in combination with a contacting gel electrolyte is not a novel contribution to the art.  Saimen teaches that it is well known to provide composite electrolyte systems wherein a solid electrolyte layer 3 is provided in direct contact to a gel electrolyte layer 2 (Fig. 2 and column. 5, ll. 1-45).  
Thus the concept of providing a solid electrolyte in contact with a gel electrolyte was conventionally known in the art as discussed above.  The combination of electrolytes are told to provide an electrolyte structure that exhibited sufficient strength and conductivity.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Senga to be combination of a solid electrolyte layer and gel electrolyte layer as taught by Saimen since it would have provided the synergistic advantages of both types of electrolyte systems resulting in a electrolyte structure having exhibited sufficient strength and conductivity.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 191 is rejected under 35 U.S.C. 103 as being unpatentable over Senga et al. (U.S. Patent Application No. 2010/0151335) as applied to claim 180 above, and further in view of Schubert et al. (U.S. Patent Application Publication No. 2013/0095358) or Badding et al. (U.S. Patent Application Publication No. 2014/0065513).
Senga does not teach of the area specific resistance (ASR) of the electrolytes.  One of ordinary skill in the art would have understood that electrolytes of each of these references inherently have area specific resistances and may inherently exhibit the same ASR characteristic in the range recited in claim 190.  However, in the absence of sufficient teachings in these references regarding ASR, the concept of minimizing the area specific resistance of electrolyte films to be in the range of claim 190 would have been readily within the skill of the ordinary worker in the art.
Schubert teaches that it is well known in the art to keep electrolyte film area specific resistances in a range between 0-200 -cm2 (para. 31) as it would have provided electrolyte films having sufficient levels of conductivity.  Badding teaches of composite inorganic-organic electrolyte membranes wherein Badding further teaches of the advantages of reducing the ASR of an electrolyte membrane and teaches of a resistance of 175 for a 74.2mm2 active area (see paras. 34-41 and Fig. 5).  Again providing an electrolyte having a low ASR improves the power generating capability of the electrochemical device.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of each of Senga by minimizing the ASR of the electrolyte membrane as taught by either Schubert or Badding since it would have improved the power generating capability of the electrochemical device. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 193 is rejected under 35 U.S.C. 103 as being unpatentable over Senga et al. (U.S. Patent Application No. 2010/0151335) as applied to claim 180 above, and further in view of Lee et al. (U.S. Patent No. 4,990,413).
Senga does not teach of the polymer being a crosslinking polymer including a functional group such as an amine.
Lee teaches of a crosslinkable polymer that has functional groups (col. 4 line 50 through col. 5, line 39).  The functional group of Lee, being amine and having nitrogen therein, exhibits a degree of polarity.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the polymer of Senga to be a crosslinking polymer including linking functional groups as taught by Lee since it would have improved the mechanical properties and mechanical stability of the electrolyte membrane.
Claim 199 is rejected under 35 U.S.C. 103 as being unpatentable over Senga et al. (U.S. Patent Application No. 2010/0151335) in view of Ciocanel et al. (WO 2013/158910A2).
As to claim 199, Senga discloses a method of making an electrolyte comprising providing an inorganic material 11 and an organic material 12 (see Figs. 1a-1c); wherein: the inorganic material comprises particles of inorganic material which form a percolation network for lithium ion conduction through the electrolyte (see Figs. 1a-1c) and the inorganic material comprises necked-particles of inorganic material (see Figs. 2-3 as the particles therein are face sharing, edge sharing, corner sharing or otherwise bonded together), the inorganic material is a solid state electrolyte, and wherein the solid state electrolyte is vLi2S+wP2S5+yLiX, wherein X is selected from CI, I, or Br; and coefficients v, w, and y are rational numbers from 0 to 1 (paras. [0009]-[0014]; [0021]; [0023]; [0027] and examples).
The material is mixed and then cast via a doctor blade and processing the cast material to form an inorganic/polymer composite electrolyte having necked inorganic particles therein providing a percolation network for lithium ions.
Senga does not teach of polymerizing the organic material (claim 199) or heating the mixture as in claim 200.
Regarding polymerizing the organic material.  
Ciocanel teaches of a solid electrolyte comprising a crosslinkable polymer matrix including an epoxy (para. 24) with an inorganic material (ionizable lithium salt – paras. 42, 77) embedded in a polymer matrix (examples). The organic material is a crosslinkable polymer, such as an epoxy and various amine cross linkers and amine derivatives (paras. 24-38).  
The organic material is a crosslinkable polymer, such as an epoxy and various amine cross linkers and amine derivatives (paras. 24-38).  The solid polymer electrolyte employs the same types of epoxy polymers, bisphenol A diglycidyl ethers (para. 24) in combination with various amine crosslinking agents including derivatives of diethylenetriamine and tetraethylenepentamine (other noted amines such as in claim 18 of Ciocanel).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte of Senga to select the organic material to be an epoxy as taught by Ciocanel since it would have provided a solid ion conducting membrane having improved mechanical properties such as modulus of elasticity and ultimate strength.
Claim 200 is rejected under 35 U.S.C. 103 as being unpatentable over Senga et al. (U.S. Patent Application No. 2010/0151335) in view of Ciocanel et al. (WO 2013158910A2) as applied to claim 199 above, and further in view of Senga et al. (U.S. Patent Application No. 2007/0160911, hereafter referred to as Senga-911).
The difference not yet discussed is of further heating the mixture to a temperature of about 200-1000oC.
Heating of lithium ion inorganic glass materials is widely known in the art.  
Senga-911 teaches of heat-treating lithium-ion-conducting sulfide-based glasses to temperatures of 150-360oC (para. [0016], For example) to improve ionic conductivity of the glass. Therefore, the inclusion of a heating step to Senga would have provided the predictable result of improving the ionic conductivity of the inorganic material therein.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of modified Senga to include a step of heating the electrolyte to a temperature in the range of about 200oC to about 1000oC as taught by Senga-911 or since it would have improved the ionic conductivity of the inorganic material therein
Furthermore, while the claim recites a range of “about 200oC to about 1000oC”, there is no showing of criticality for this approximate range.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725